Citation Nr: 1738052	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-08 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck condition. 

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a back condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1984 to January 1988.

The matters of the back and neck condition come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The matters of an acquired psychiatric disorder and TDIU come before the Board on appeal from a September 2013 rating decision by the RO in Waco, Texas.  

The Board notes that the claims for an acquired psychiatric disorder and TDIU were denied by the RO after the denials for back and neck conditions were appealed in a VA Form 9, but before the claims were appealed to the Board in a VA Form 8.  The Veteran filed a VA Form 9 for the acquired psychiatric disorder and TDIU claims in January 2017, effectively appealing the denials to the Board.  Although these claims have not been certified, jurisdiction is proper before the Board.  Thus the claims for service connection for a back condition, a neck condition, an acquired psychiatric disorder, and a TDIU, are merged into one appeal and are properly before the Board.

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge (VLJ) in regards to this matter in May 2017.  However, the Veteran withdrew his hearing request, and as such, this matter is properly before the undersigned.

The issues of an acquired psychiatric disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his neck condition is related to his active duty service. 

2.  The competent and credible evidence does not reflect that the Veteran's currently-diagnosed back condition is related to his active duty service.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection for a neck condition are met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for the establishment of service connection for a back condition are not met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Neck Condition

The Veteran contends that he has a currently diagnosed neck condition and that it is related to active duty service.

Regarding the requirement of a current disability, the Veteran has received several diagnoses regarding his neck condition.  In April 2009, he was diagnosed with bilateral cervical radiculopathy and cervical myelopathy, as well as neck pain secondary to multilevel cervical spondylosis, stenosis and degenerative disc disease.  Later that same month, the Veteran underwent neck surgery and received a postoperative diagnosis of neck pain, cervical radiculopathy, and cervical myelopathy secondary to multilevel cervical degenerative disk disease, spondylosis, and stenosis.  Additionally, in an October 2009 VA examination, the Veteran was diagnosed with right cervical radiculopathy and myelopathy status post multilevel decompression and fusion.  The Board finds these records sufficient to conclude that the Veteran does have a current diagnosis of a neck condition.

Regarding the requirement of an in-service injury or aggravation, service treatment records document treatment for neck pain after two separate motor vehicle accidents, in 1984 and 1987.  An August 1984 service treatment record indicates that the Veteran was treated for stiffness in the neck and limited range of motion.  A February 1987 service treatment record shows that the Veteran had complaints of stiffness in the neck and upper back.  Thus, the Board finds that the two automobile accidents constitute sufficient in-service incurrences under the requirements for service connection.

Finally, regarding the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, the medical evidence of record is at least in equipoise as to whether the Veteran's currently-diagnosed neck injury is related to the injuries he sustained from the in-service automobile accidents.

At the outset, although service treatment records clearly indicate that his neck was examined following the car accidents, there is no indication that the Veteran was treated for a specific neck injury following either accident.  In an August 1984 service treatment record, although the Veteran complained of neck stiffness and limited range of motion, the Veteran had full range of motion when examined.  In a February 1987 service treatment record, following the second automobile accident, and after which the Veteran complained of mid-back pain, the examiner noted a normal cervical spine with no fracture, dislocation, or other abnormality.

In a July 2004 treatment record from Texoma HealthCare System, the Veteran complained of a chronic pain in the posterior aspect of the neck and in the interscapular area, as well as pain going into both trapezius muscles, both shoulders, and down the sides of both arias to about the elbows.  The examiner noted that the pain had lasted for many years, and for longer than his lower back pain.  The Veteran reported no cervical tenderness, but he did have mild bilateral trapezius muscle tenderness.  There is no indication that the Veteran experienced any trauma prior to seeking treatment.  Rather, the record indicates that the pain had lasted many years and had simply reached the point that the Veteran sought medical treatment.  

In an April 2009 Texoma treatment record, the Veteran complained of neck pain and upper extremity pain and paresthesias.  The examiner noted a chronic yet progressive neck condition.  The Veteran stated that with extension of his neck, he gets pain shooting down both of his arms, and without extension of the neck, he gets pain down the right arm.  The examiner stated that the Veteran showed mild posterior cervical and bilateral trapezius muscle tenderness, and decreased range of motion with neck extension.  Again, there is no indication that any specific trauma led to the Veteran's seeking treatment for his neck at this time.

The Veteran underwent a VA examination in October 2009 in which the examiner concluded that he could not link the Veteran's cervical spine stenosis, radiculopathy, any myelopathy to the motor vehicle accidents without resorting to mere speculation.  The examiner further stated that the separation exam contained no neck complaints, and that the "condition occurred 20 years after service."

However, the October 2009 VA medical examination also noted two key incurrences in the Veteran's medical history.  First, the Veteran suffered a neck injury in 1984 when he rolled his car, the roof partially collapsed, and he was stuck between the steering wheel and collapsed roof.  The examiner noted that the Veteran has experienced neck flare-ups since that time.  Second, the 1987 accident caused the Veteran to sustain a "whiplash type injury," and he continued to experience neck pain throughout his service.  These injuries, combined with the medical evidence suggesting that the Veteran has experienced neck pain since his car accidents, are enough to prove a nexus between the in-service car accidents and his current neck condition.  Throughout the Veteran's medical history, the car accidents are the only evidence of neck trauma.  There is no other evidence suggesting that the neck pain came from another source.  Rather, there is sufficient evidence to conclude that the Veteran's currently diagnosed neck condition manifested from the in-service car accidents.

As the Veteran has a current disability and some indication of in-service incurrence and a positive nexus opinion, based on continuity of symptomatology, the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for a neck condition are approximated.

II. Back Condition

The Veteran contends that he has a currently diagnosed back condition that stems from the same in-service automobile accidents which serve as the basis for his neck condition claim.  

Regarding the requirement of a current diagnosis, the Veteran has received several diagnoses for his back condition over the last several years.  In a May 2006 treatment record from Texoma HealthCare System, the Veteran was diagnosed with "low back pain secondary to unstable grade one lumbar spondylolisthesis as well as lumbar degenerative disc disease."  Also in May 2006, the Veteran underwent a fusion procedure on his spine, after which medical treatment records indicate he experienced some relief.  In an April 2009 treatment record, also from Texoma HealthCare System, the Veteran was diagnosed with cervical radiculopathy and cervical myelopathy as well as neck pain secondary to multilevel cervical spondylosis, stenosis and degenerative disc disease.  In a May 2009 Texoma treatment record, the examiner noted that the Veteran did not experience thoracic or lumbar tenderness, but that the Veteran did have scoliosis of the thoracolumbar spine.  In a December 2009 VA examination, the Veteran was diagnosed with failed back syndrome with chronic lumbar radiculopathy.  There are no more recent treatment records, but the Board nonetheless finds these records sufficient to conclude that the Veteran does indeed have a current diagnosis of a back condition.

Regarding the requirement of an in-service incurrence or aggravation of a disease or injury, service treatment records document treatment for back pain after each of the two separate motor vehicle accidents.  An October 1984 service treatment record notes stiffness in the upper back, and another from February 1987 notes mid-back pain after the second automobile accident.  In his January 1988 separation physical, the Veteran reported symptoms of recurrent back pain.  Thus, the Board finds that the two automobile accidents constitute sufficient in-service incurrences under the requirements for service connection.

Finally, regarding a nexus between the claimed in-service disease or injury and the present disease or injury, the medical evidence of record is clear that, although the Veteran has a currently-diagnosed back injury, it is unrelated to the injuries he sustained from the in-service automobile accidents.

In an August 2004 Texoma treatment note, the Veteran stated that he had had low back pain for 16 years, but that he was being seen in that instance because he hurt his back while bending over at work.  The Veteran further stated that his back pain had been more constant and severe since January 2004.

A May 2006 Texoma treatment note states that the Veteran experienced focal lower back pain with some mild radiation to the buttocks, but no signs or symptoms of ongoing lumbar radiculopathy.  The examiner noted that the Veteran's condition had not improved after several years of conservative treatment, but instead the Veteran's symptoms had progressed to the point where he was no longer able to work.  The examiner noted spondylolisthesis and worsening degenerative disc disease.

In a December 2006 treatment record from Dr. Sedighi, the Veteran reported a prior lower back injury in October 1988 while working as a mechanical and electrical technician, and injuring his back a second time while working in February 2006.  The examiner noted that the Veteran had chronic back pain that he was treating with over-the-counter medications, and that the Veteran's current pain was in a similar location to his chronic lower back symptoms.  An MRI revealed a two millimeter disc protrusion with borderline central stenosis.  The examiner assessed the Veteran with status post chronic history of lower back pain with reported worsening symptoms.  The examiner concluded that the Veteran's February 2006 presenting symptoms were an exacerbation of his preexisting lumbar condition, indicating continuation of the 1988 lumbar injury rather than a new injury to the underlying spinal structures.  In reaching his conclusion, the examiner compared MRI reports from 2004 and 2006.

The Veteran underwent a VA examination in December 2009, during which the Veteran described pain in his back with radiation into both legs that started in October 1988 while lifting objects while working as a welder.  The Veteran concurred with the Veteran's assessment, and concluded that the Veteran's current back pain did not originate until seven or eight months after he left service.  The examiner further found that progression in pain that the Veteran experienced related to the 1988 injury, not either in-service automobile accident.

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). He is without a doubt competent to report that he suffers from back pain. See generally Charles v. Principi, 16 Vet. App 370, 374 (2002). However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value. The Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service injury is of less probative weight than the VA examiner's opinion.

After review of the record, the Board finds that the Veteran's currently-diagnosed back condition is not related to his in-service injuries.  Although the Veteran sustained a back injury in service, the evidence of record is conclusive that the etiology of his current back condition was a post-service injury, not the in-service automobile accidents.  Accordingly, the Board finds that entitlement to service connection for a back condition is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a back condition must be denied.  See 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a neck condition is granted

Service connection for a back condition is denied.


REMAND

Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability that is related to his active duty service.  Further development is required with regard to this claim.  There is currently no evidence of treatment of an acquired psychiatric disability while in service, nor is there medical evidence of record indicating that the Veteran has undergone psychological treatment.  Further, the Veteran has not undergone a VA examination to determine whether he has an acquired psychiatric condition.  Pursuant to VA's duty to assist, VA will provide a medical examination based upon a review of the evidence as it is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the instant case there is some question as to whether the Veteran has an acquired psychiatric condition that is secondary to service connected disabilities, the Board finds that the low threshold established in McLendon has been met with regard to the issue of entitlement to service connection for an acquired psychiatric disability.



TDIU

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of herein granted claim for a neck condition and the claim for service connection for an acquired psychiatric disability.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with the claims of service connection for an acquired psychiatric disorder and the herein granted claim for a neck condition because a decision on the claims may have an impact on the TDIU claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for an acquired psychiatric condition.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine whether the Veteran currently has an acquired psychiatric disorder, and if so, the nature and etiology of the disorder. The claims file, to include a copy of this remand, must be reviewed by the physician. All indicated tests and studies must be performed.

Upon review of the file and examination of the Veteran, the examiner is asked to provide opinions as to the following:

a.  Whether the Veteran has a currently diagnosed acquired psychiatric disorder?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder began during active duty service or is related to any incident of service?

c.  Is it least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disability that is caused by or aggravated by his service-connected disabilities?

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  The RO should then consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


